Sharpe, J.
(dissenting). I cannot agree with Mr. Justice Bird in his construction of -this statute. In my opinion, it gives only the qualified school electors of the township who will be affected by the change the right to petition therefor and vote thereon.
All fractional districts of which any part of the township may form a part, if the schoolhouse of the district be situate in the township, are considered as *116a part of the township for school purposes, and the qualified voters of such district, though residing outside the limits of the township, are qualified school electors of the township. The property of such voters: will, if the change into a single district be made, be brought into it and‘be subject to any taxes levied therein. In other words, the location of the schoolhouse in a fractional district determines whether or not the voters in such district are qualified school electors of the township and entitled to vote on the question presented. Voters) who live in the township, but on lands included in a fractional district, the schoolhouse of which is in another township, are in. no way affected by the proposed change.
The purpose sought to be accomplished by the election held was to bring all the territory which under the law forms a part of the township for school purposes into a single school district. Such territory includes that lying in an adjoining township belonging to a fractional district in which the schoolhouse is located Within the township, and excludes the territory of the township belonging to a fractional district in which the schoolhouse is located without the township. I think that, under a fair interpretation of the language of the statute taken as a whole, only those who would be affected by such change were entitled to vote at such election. As it does not appear that any voter was deprived of his right to vote by the claimed irregularity in calling the election, in my opinion the action taken should be sustained and the information dismissed without costs.
Fellows, J., concurred with Sharpe, J.